ROBERT L. BLAND, Judge.
The record of the claim in this case was prepared by the' road commission and filed with the clerk October 17, 1944. The facts disclosed by this record are meagre. It does appear, however, that while employees of the road commission were blasting rock on a state-controlled road near claimant’s home in 1938, a rock hit his property, causing damage thereto to the extent of $5.00. It is suggested that records should be more completely prepared than has been done in this case. However, since the state road commission has concurred in the claim and it has been approved for payment by an assistant attorney general, the court may reasonably assume that they have thoroughly investigated the facts and circumstances in relation to the claim not shown in the record; and an award will therefore now be made in favor of the claimant, T. O. Everhart, for the said sum of five dollars ($5.00).